DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 10, 11, 12, 13, 20, 24 and 25 are objected to because of the following informalities:  
Claim 1, page 55, line 3, “the memory line” should read as “a memory line”.
Claim 1, page 55, line 10, “the first data blocks” should read as “first data blocks”.
Claim 1, page 55, lines 10-11, “the encoded metadata block” should read as “encoded metadata block”.
Claim 10, page 57, line 4, “the plurality of AMAC values” should read as “the first plurality of AMAC values”.
Claim 11, page 57, line 11, “the corrected bit errors” should read as “corrected bit errors”.
Claim 12, page 57, lines 3-4, “the AMAC values” should read as “the second plurality of AMAC values”.
Claim 12, page 58, line 7, “the corrected bit errors” should read as “corrected bit errors”.
Claim 13, page 58, line 4, “the memory line” should read as “a memory line”.
Claim 13, page 58, line 11, “the first data blocks” should read as “first data blocks”.
Claim 13, page 58, lines 11-12, “the encoded metadata block” should read as “encoded metadata block”.
Claim 20, page 59, line 3, “the memory line” should read as “a memory line”.
Claim 20, page 60, line 5, “the first data blocks” should read as “first data blocks”.
Claim 20, page 60, lines 5-6, “the encoded metadata block” should read as “encoded metadata block”.
Claim 24, page 61, line 7, “the plurality of AMAC values” should read as “the first plurality of AMAC values”.
Claim 25, page 61, lines 3-4, “the AMAC values” should read as “the second plurality of AMAC values”.
Claim 25, page 61, line 14, “the corrected bit errors” should read as “corrected bit errors”.
Appropriate correction is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are similarly recited in claim 1 of U.S. Patent No. 11,301,344 B2. Specifically, the claimed “system” as recited in claim 1, including its features, are repeated in claim 1 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 1 are rejected under nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 11,301,344 B2.

Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 2 are similarly recited in claim 2 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being anticipated by claim 2 of U.S. Patent No. 11,301,344 B2.

Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 3 are similarly recited in claim 3 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 3 are rejected under nonstatutory double patenting as being anticipated by claim 3 of U.S. Patent No. 11,301,344 B2.

Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 4 are similarly recited in claim 4 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 4 are rejected under nonstatutory double patenting as being anticipated by claim 4 of U.S. Patent No. 11,301,344 B2.

Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 5 are similarly recited in claim 5 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 5 are rejected under nonstatutory double patenting as being anticipated by claim 5 of U.S. Patent No. 11,301,344 B2.

Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 6 are similarly recited in claim 6 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 6 are rejected under nonstatutory double patenting as being anticipated by claim 6 of U.S. Patent No. 11,301,344 B2.

Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 7 are similarly recited in claim 7 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 7 are rejected under nonstatutory double patenting as being anticipated by claim 7 of U.S. Patent No. 11,301,344 B2.

Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 8 are similarly recited in claim 8 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 8 are rejected under nonstatutory double patenting as being anticipated by claim 8 of U.S. Patent No. 11,301,344 B2.

Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 9 are similarly recited in claim 9 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 9 are rejected under nonstatutory double patenting as being anticipated by claim 9 of U.S. Patent No. 11,301,344 B2.

Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 10 are similarly recited in claim 10 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 10 are rejected under nonstatutory double patenting as being anticipated by claim 10 of U.S. Patent No. 11,301,344 B2.

Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 11 are similarly recited in claim 11 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 11 are rejected under nonstatutory double patenting as being anticipated by claim 11 of U.S. Patent No. 11,301,344 B2.

Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 12 are similarly recited in claim 12 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 12 are rejected under nonstatutory double patenting as being anticipated by claim 12 of U.S. Patent No. 11,301,344 B2.

Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 13 are similarly recited in claim 13 of U.S. Patent No. 11,301,344 B2. Specifically, the claimed “non-transitory computer-readable storage medium” as recited in claim 13, including its features, are repeated in claim 13 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 13 are rejected under nonstatutory double patenting as being anticipated by claim 13 of U.S. Patent No. 11,301,344 B2.

Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 14 are similarly recited in claim 14 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 14 are rejected under nonstatutory double patenting as being anticipated by claim 14 of U.S. Patent No. 11,301,344 B2.

Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 15 are similarly recited in claim 15 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 15 are rejected under nonstatutory double patenting as being anticipated by claim 15 of U.S. Patent No. 11,301,344 B2.

Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 16 are similarly recited in claim 16 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 16 are rejected under nonstatutory double patenting as being anticipated by claim 16 of U.S. Patent No. 11,301,344 B2.

Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 17 are similarly recited in claim 17 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 17 are rejected under nonstatutory double patenting as being anticipated by claim 17 of U.S. Patent No. 11,301,344 B2.

Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 18 are similarly recited in claim 18 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 18 are rejected under nonstatutory double patenting as being anticipated by claim 18 of U.S. Patent No. 11,301,344 B2.

Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 19 are similarly recited in claim 19 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 19 are rejected under nonstatutory double patenting as being anticipated by claim 19 of U.S. Patent No. 11,301,344 B2.

Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 20 are similarly recited in claim 20 of U.S. Patent No. 11,301,344 B2. Specifically, the claimed “method” as recited in claim 20, including its features, are repeated in claim 20 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 20 are rejected under nonstatutory double patenting as being anticipated by claim 20 of U.S. Patent No. 11,301,344 B2.

Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 21 are similarly recited in claim 21 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 21 are rejected under nonstatutory double patenting as being anticipated by claim 21 of U.S. Patent No. 11,301,344 B2.

Claim 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 22 are similarly recited in claim 22 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 22 are rejected under nonstatutory double patenting as being anticipated by claim 22 of U.S. Patent No. 11,301,344 B2.

Claim 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 23 are similarly recited in claim 23 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 23 are rejected under nonstatutory double patenting as being anticipated by claim 23 of U.S. Patent No. 11,301,344 B2.

Claim 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 24 are similarly recited in claim 24 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 24 are rejected under nonstatutory double patenting as being anticipated by claim 24 of U.S. Patent No. 11,301,344 B2.

Claim 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 11,301,344 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 25 are similarly recited in claim 25 of U.S. Patent No. 11,301,344 B2. Therefore, the limitations of claim 25 are rejected under nonstatutory double patenting as being anticipated by claim 25 of U.S. Patent No. 11,301,344 B2.

Allowable Subject Matter
Claims 1-25 would be allowed if the Applicant overcomes the nonstatutory double patenting as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, Saileshwar et al. (U.S. Patent Application Publication No. 2019/0043600 A1) discloses: A system comprising: 
a controller (memory controller 110) comprising circuitry, the controller to: 
generate a metadata block corresponding to the memory line, the metadata block comprising the error correction code for the memory line and at least one metadata bit (Paragraph [0014]: “In one embodiment, memory module 104 is a dual inline memory module (DIMM) that includes a number of memory chips (C0-C7 in this example) in addition to one or more additional chips (ECC1 and ECC2) for storing metadata. The additional chips may be used, for example, for storing error correcting codes (ECCs) for detecting and correcting bit errors in the data stored in chips C0-C7.”
Paragraph [0016]: “Other values associated with data security, and referred to herein as metadata, may be stored in memory module 104 together with the data itself. On aspect of the present disclosure relates to an efficient arrangement of data in memory module 104 that provides reliability, security and improved performance.”
Claim 1: “A method for retrieving data from a memory having a plurality of addressable lines, each addressable line containing a data region and a metadata region, the method comprising:
reading, in a single transaction, a first addressable line at a first address in the memory, where a metadata region of the first addressable line contains a first stored message authentication code (MAC) and an error correction code (ECC), both associated with data contained in a data region of the first addressable line”.
The Examiner finds the DIMM includes ECC and memory chips for storing error correction codes and metadata as disclosed in Saileshwar teaches the claimed “generate a metadata block corresponding to the memory line, the metadata block comprising the error correction code for the memory line and at least one metadata bit”.); 
. . . encode the first data blocks and the metadata block (Paragraph [0021]: “For encryption, the unit receives a plain-text or non-encoded message block 202 and produces a cipher-text or encoded message 204 by performing an XOR operation between the message block 202 and a one-time-pad 206 in XOR unit 208.”
The Examiner finds the encoded message 204 by performing an XOR operation between the message block 202 and a one-time-pad 206 in XOR unit 208 as disclosed in Saileshwar teaches the claimed “encode the first data blocks and the metadata block”.); 
encrypt the [data] as an [] message authentication code ([]MAC); provide the []MAC and encoded versions of the first data blocks and the encoded metadata block for storage on a memory module comprising the memory line (Paragraph [0017]: “1) Ensuring privacy, i.e. preventing a malicious observer from interpreting the data being read from or stored on to off chip memory. Privacy may be ensured by encrypting data on that chip before it is written to off-chip memory and decrypting it after it has been read from memory.
2) Detecting modification of the encrypted data. This is can be achieved by storing, along with data, message authentication codes (MACS) generated using one-way functions such as AES-GCM or SHA-256.” 
Claim 9: “The method of claim 1, where the data read from the first addressable line of the memory comprises encrypted data, the method further comprising:
decrypting the encrypted data using the first counter value, the first address and a second secret key.”
The Examiner finds the encrypting data with MACS generated using AES-GCM and storing the encrypting data on the first addressable line of the memory as disclosed in Saileshwar teaches the claimed “encrypt the [data] as an [] message authentication code ([]MAC); provide the []MAC and encoded versions of the first data blocks and the encoded metadata block for storage on a memory module comprising the memory line”.).
Thomas et al. (U.S. Patent Application Publication No. 2020/0119903 A1) discloses: generate a[ ] GHASH (Paragraph [0105]: “AES block 350 is capable of operating in a number of different modes associated with AES processing. Each mode defines how AES block 350 processes input data 381 to generate mode output data 389. Some modes describe a method to use the AES pipeline for encryption/decryption. Some modes describe a method to use the AES pipeline for authentication. And some modes describe a method to calculate both. For instance, AES block 350 is capable of performing encryption and decryption operations pursuant to a modes that include the ECB (Electronic Codebook) mode (see NIST SP800-38A), the CTR (Counter) mode, the CBC (Cipher Block Chaining) mode, the GCM/GHASH (Galois Counter Mode) mode (see NIST SP800-38D), the XTS (CipherText Stealing) mode (see NIST SP800-38E), and the CCM (Counter with CBC-MAC) mode.”
The Examiner finds the AES block 350 performing encryption and decryption operations pursuant to the GCM/GHASH (Galois Counter Mode) mode as disclosed in Thomas teaches the claimed “generate a[ ] GHASH”.).
However, the Examiner finds Saileshwar and Thomas do not teach or suggest the claimed “system comprising: a controller comprising circuitry, the controller to: generate a metadata block corresponding to the memory line, the metadata block comprising an error correction code for the memory line and at least one metadata bit; generate an aggregate GHASH corresponding to a region of memory comprising a cacheline set comprising at least the memory line; encrypt the aggregate GHASH as an aggregate message authentication code (AMAC); and provide the AMAC and encoded versions of the first data blocks and the encoded metadata block for storage on a memory module comprising the memory line.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 13, the Examiner finds Saileshwar and Thomas do not teach or suggest the claimed “non-transitory computer-readable storage medium having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: generating a metadata block corresponding to the memory line, the metadata block comprising an error correction code for the memory line and at least one metadata bit; generating an aggregate GHASH corresponding to a region of memory comprising a cacheline set comprising at least the memory line; encrypting the aggregate GHASH as an aggregate message authentication code (AMAC); and providing the AMAC and encoded versions of the first data blocks and the encoded metadata block for storage on a memory module comprising the memory line.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 13 as allowable over the prior art.  

Regarding independent claim 20, the Examiner finds Saileshwar and Thomas do not teach or suggest the claimed “method comprising: generating, by a controller comprising hardware circuitry, a metadata block corresponding to the memory line, the metadata block comprising an error correction code for the memory line and at least one metadata bit; generating an aggregate GHASH corresponding to a region of memory comprising a cacheline set comprising at least the memory line; encrypting the aggregate GHASH as an aggregate message authentication code (AMAC); and providing the AMAC and encoded versions of the first data blocks and the encoded metadata block for storage on a memory module comprising the memory line.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 20 as allowable over the prior art.  

	Claims 2-12, 14-19 and 21-25 are also allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112